\
....      -
       A0"245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page I of!   '7
                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                                                      (For Offenses Committed On or After November I, 1987)
                                            V.

                           Luz Maria Mancilla-Flores                                  Case Number: 3:19-mj-21406

                                                                                      Gerard Jefl


       REGISTRATION NO. 84224298

       THE DEFENDANT:                                                                         MAR 2 5 2019
        IZI pleaded guilty to count(s) 1 of Complaint                                    ,_,, , .·
        D was found guilty to count(s)                                             SOUTHERrJ DI~; ;·r::cr OF CALIFORNIA

            after a plea of not guilty.                                                      ·- ·------·-·---
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                   Nature of Offense                                                              Count Number(s)
       8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                    1

        D The defendant has been found not guilty on count( s)                  ~--~~-~~~~~~~~~~~~~




        D Count(s)                                                                     dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                      ~IMESERVED                                D                                          days

        IZI Assessment: $10 WAIVED IZI Fine: WAIVED
        IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        ~efendant's possession at the time of arrest upon their deportatiorw.r r/lJf'f/·  {.( ·
         /q~emfendant                  be deported/removed with relative,Ll.lr-
                                                                                             0
                                                                                                             orer-
                                                                                                          in case            ~barged

            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Monday, March 25, 2019
                                                                                    Date of Imposition of Sentence


       Received
                     ousv
                         /?   \
                              I                                                      &V
                                                                                    HONORABLE F. A. GOSSETT III
                                                                                    UNITED STATES MAGISTRATE JUDGE



       Clerk's Office Copy                                                                                                        3:19-mj-21406
